Mr. Justice Gary delivered the opinion of the Court. The deputy sheriff served the summons against the appellant by delivering a copy “ to E. B. Duncan, the agent of said club.” The appellant filed affidavits that Duncan was not “ agent,” and stating who the officers of the club were, and where they might have been found, and moved to vacate a judgment by default which had been entered, and quash the summons. Inadvertently the name California had been used for Montana in the original return and the court permitted a correction by amendment of the return. The truth of the sheriff’s return can not be questioned by motion. It must be done by plea in abatement. Union Nat. Bk. v. First Nat. Bk., 90 Ill. 56. No application for leave to plead was made, and the judgment is affirmed.